Citation Nr: 1637099	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-26 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for unspecified hip pain.

3.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1990 to February 1994 and in the U.S. Army from August 1995 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2009, prior to certification of the appeal in July 2015, the Veteran withdrew her appeals as to entitlement to service connection for PTSD and unspecified osteoarthritis.  Those issues are not before the Board.  The only issues certified to the Board for appeal are service connection for depression, unspecified hip pain, and a right knee condition.  See VA Form 8 of July 2015.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran requested a Board hearing to be held at the Houston RO before a member of the Board.  See VA Form 9 of September 2011.  Notice letters of November 6 and November 23, 2015 as to a Board hearing scheduled for December 10, 2015 were returned to VA as undeliverable.  The Veteran failed to appear at the scheduled hearing on December 10, 2015. Since that time, a new address has been added to the file.

In a filing of August 2016, the Veteran's representative argued that "the Board should also consider whether it has fulfilled its duty to the veteran where she requested a formal hearing, notice of the hearing was returned as undeliverable, and subsequently, prior to a decision, the veteran has provided an updated address."
The Board finds that the Veteran's explanation constitutes good cause for not appearing at the hearing as scheduled.  The Veteran must be afforded another opportunity to appear at a hearing before the Board at the Houston RO.  See 38 C.F.R. §§ 20.700(a), 20.704(d) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Houston RO at the earliest opportunity.  Notify the Veteran and her representative of the date, time, and location of the hearing.  Place a copy of the notification letter in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


